DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 25 February 2021, with respect to the amendments to the claims, the rejections of the claims under 35 U.S.C. §§ 102 & 103, and the non-statutory obviousness-type double patenting rejections of the claims have been fully considered and are persuasive.  Examiner also notes the Terminal Disclaimer entered 5 March 2021.  The rejections of the claims under 35 U.S.C. §§ 102 & 103 and on the ground of non-statutory obviousness-type double patenting have been withdrawn.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10 and 15, as amended by Applicant in the Response entered 25 February 2021, distinguish over the previously cited prior art.  The closest prior art discovered is the combination of Antos (US-2010/0306171), Bowling (US-2012/0072821), Hayden (US-9,092,405), and Denney (US-2013/0021369).  Other relevant prior art include Grossman (US-2012/0272192), Bull (US-6,366,933), Athans (US-2011/0289459) and Ozer (US-2012/0185762). However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches any of independent claims 1, 10 and 15, either singly or in an obvious combination.  .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES A THOMPSON/Primary Examiner, Art Unit 2616